DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 09/28/2021, applicant filed a terminal disclaimer to overcome the non-statutory double patenting rejections stated in the last office action; hence the rejections of the non-statutory double patenting rejections have been withdrawn. Claims 21-23 are newly added; claims 1-23 are pending. Applicant agreed to further amend independent claims 1, 8 and 13 to help advance prosecution.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 09/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a co-pending application number 16/378,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a brief interview with Kit M. Stetina on 12/16/2021.
The application has been amended as follows: please cancel claims 2- 4, 9-11 and 20; and amend claims 1, 8 and 13 as follows:

Claim 1:	A system for providing a multifunctional utility box, the system comprising: a utility box for housing and providing access to utility equipment, the utility box being fixed at an outdoor location and including one or more external surfaces enclosing an interior cavity containing the utility equipment; and an electronic display disposed on a first surface from among the one or more external surfaces, and further comprising a wireless router configured to provide a WiFi hotspot centered at the utility box, and  the wireless router is disposed within the interior cavity of the utility box; wherein the wireless router includes one or more antenna elements that protrude from the interior cavity of the utility box.
Claim 8:	A method of providing a multifunctional utility box, the method comprising: disposing an electronic display on a first surface from among one or more external surfaces of a utility box that houses and provides access to utility equipment; wherein the utility box is fixed at an outdoor location and the one or more external surfaces enclose an interior cavity containing the utility equipment; further comprising configuring a wireless router to provide a WiFi hotspot centered at the utility box; and further comprising disposing the wireless router within the interior cavity of the utility box, and disposing one or more antenna elements of the wireless router to protrude from the interior cavity of the utility box.
Claim 13:	A modular system powered by power at a utility box, comprising: an electronic display on the utility box; a charging rack including one or more locking mechanisms connected to the power at the utility box; and a wireless adapter connected to the power at the utility box; wherein the wireless adapter creates a wireless hotspot centered on the utility box.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art and any art of record do not disclose or suggest the following Claims 1 and 13 limitations: “… a system/a modular system for providing a multifunctional utility box  … external surfaces enclosing an interior cavity containing the utility equipment; and an electronic display disposed on a first surface from among the one or more external surfaces, and further comprising a wireless router configured to provide a WiFi hotspot centered at the utility box, and  the wireless router is disposed within the interior cavity of the utility box; wherein the wireless router includes one or more antenna elements that protrude from the interior cavity of the utility box …” in combination with the remaining claim elements as set forth in Claims 1, 13 and their depending claims 5-7, 21;  and 14-19, 23. 
The prior art and any art of record do not also disclose or suggest the following method claim 13 limitations: “… method of providing a multifunctional utility box … the utility box is fixed at an outdoor location and the one or more external surfaces enclose an interior cavity containing the utility equipment; further comprising configuring a wireless router to provide a WiFi hotspot centered at the utility box; and further comprising disposing the wireless router within the interior cavity of the utility box, and disposing one or more antenna elements of the wireless router to protrude from the interior cavity of the utility box …” in combination with the remaining claim elements as set forth in claim 8 and its depending claims 12 and 22. 
Therefore claims 1, 5-8, 12-19 and 21-23 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859